Citation Nr: 1417087	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-43 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease.  

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2008 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing on the issue of entitlement to a higher rating for PTSD was held before the undersigned Veterans Law Judge on January 25, 2012.  The hearing transcript is of record.

In April 2012, the Board determined that a 50 percent disability evaluation for PTSD was proper, and further found that the assignment of a 50 percent rating for PTSD represented a complete grant of the benefit sought, based on statements made by both the Veteran and his accredited representative on the record during the January 2012 hearing that such a rating would satisfy the appeal.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court) on the grounds that he was not aware that he was limiting the scope of the appeal.  In a July 2013 memorandum decision and August 2013 Order, the Court vacated the April 2012 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

There are outstanding employment records, clinical notes from the Chattanooga Vet Center, and VA clinical notes which must be obtained.  

In December 2012, the Veteran requested a hearing via videoconference on the issue of entitlement to a higher rating for coronary artery disease.  The hearing must be scheduled.  

A decision on the claim for TDIU is deferred, pending development of the rating claims.

Accordingly, the case is REMANDED for the following action:

1.   After obtaining the Veteran's written authorization, request from Alstom Power, Inc. all treatment records, physical examinations, disability determinations, and any other pertinent health records.  As Alstom Power denied in October 2011 that the Veteran had ever worked there, enclose with VA Form 21-4192 a copy of the January 2006 letter to the Veteran from Alstom Power regarding disciplinary infractions as evidence of the Veteran's employment.  

A specific request must be made for all records referencing a cardiovascular disorder or mental disorder.  If no records are available or do not exist, the Veteran must be notified and given an opportunity to provide the records.

2.  Obtain a complete set of the Veteran's records from the Chattanooga Vet Center and all other VA records since September 2012.

3.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge on the issue of entitlement to a higher initial rating for coronary artery disease.  After the hearing is conducted, return that issue to the Board.

6.  Readjudicate the other issues on appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


